--------------------------------------------------------------------------------

Exhibit 10.37
 
 
TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020




October 23, 2012




Redfin Network, Inc.
1500 W. Cypress Creek Road, Suite 411
Fort Lauderdale, FL 33309


Commercial Holding, AG
 2201 Lakeside Dr.
Lexington, KY 40502




Dear Sir and Madam:


This subordination letter agreement (this “Agreement”) is entered into by and
among TCA Global Credit Master Fund, LP, a limited partnership organized and
existing under the laws of the Cayman Islands (including its respective
successors and permitted assigns, the “Senior Creditor”), Redfin Network, Inc.,
a corporation incorporated under the laws of the State of Nevada (the
“Borrower”), and Commercial Holding, AG, a corporation incorporated under the
laws of the State of Nevada (including its respective successors and permitted
assigns, the “Subordinated Party”).


This Agreement is made in connection with (i) that certain senior secured
revolving credit facility agreement, dated as of September 30, 2012 (the “Credit
Agreement”), by and between the Senior Creditor, as lender, and the Borrower, as
borrower, and (ii) that certain revolving promissory note, dated as of September
30, 2012 (the “Note”), issued by the Borrower in favor of the Senior Creditor.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to such terms in the Credit Agreement.


Definitions


For purposes of this Agreement, the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):


“Senior Debt” as used in this Agreement shall mean any and all liabilities owing
by the Borrower to the Senior Creditor, including, without limitation, all
reimbursement obligations and all other obligations which may be now or
hereafter owing by the Borrower to the Senior Creditor, whether for principal,
interest, fees, expenses or other amounts, and whether such obligations are from
time to time reduced and thereafter increased or entirely extinguished and
thereafter reincurred, whether direct or contingent, joint, several or
independent, now or hereafter existing, or due or to become due, whether arising
under the Senior Debt Documents (as defined below), or otherwise, and any
extension, renewal, modification, refinancing or replacement of or for any of
the foregoing.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
“Senior Debt Documents” means (i) the Credit Agreement, (ii) the Note, (iii) the
Security Agreement, and (iv) any and all documents executed in connection
therewith or referred to therein and (v) any and all amendments, supplements,
modifications and renewals of any of the foregoing.


“Subordinated Debt” shall mean (a) all amounts owed under or in connection with
that certain agreement attached hereto as Exhibit A, (a true and complete copy
of which is attached hereto, the “Subordinated Agreement”) and (b) any and all
indebtedness, obligations or liabilities of whatsoever kind or nature which may
be now or hereafter owing by the Borrower to the Subordinated Party and/or
Commercial Holding Ag, LLC, whether under the Subordinated Agreement, under this
Agreement or otherwise, direct or contingent, joint, several or independent, now
or hereafter existing, or due or to become due, and any extension, renewal,
modification or replacement of or for any of the foregoing.


Subordination


The Subordinated Party hereby subordinates all Subordinated Debt and all claims
and demands arising therefrom to all the Senior Debt.  Except as expressly
permitted pursuant to an Exception Consent upon the terms and conditions
provided below, the Subordinated Party, the Borrower and the Senior Creditor
agree that (i) all of the Senior Debt shall be paid before the Subordinated
Party shall be paid anything (of any kind or character) on account of the
principal of or interest on any Subordinated Debt or any other sums payable in
connection therewith and (ii) until all of the Senior Debt is paid, performed
and complied with in cash in full and the Senior Debt Documents shall have been
irrevocably terminated, the Borrower will not make, and the Subordinated Party
will not demand or accept, either directly or indirectly, payment (of any kind
or character) of all or any part of the Subordinated Debt.  The Subordinated
Party shall execute the subordination agreement in the form attached hereto as
Annex A.


The Borrower hereby represents and warrants that, as of the date hereof, other
than the secured debt created pursuant to the Credit Agreement and the Note and
any other secured debt created which has been subordinated to the Senior
Creditor on or about the date hereof, the secured indebtedness created by the
Subordinated Agreement is the only current secured indebtedness owed by
Debtor.  The Borrower hereby covenants that it shall not incur any new
indebtedness or grant any lien on or security interest in any of its assets,
except as contemplated by, or in accordance with, the Credit Agreement.


Consent to Maintain First Priority Position


At any time after the date hereof, the Subordinated Party may request, by
delivering a written request to the Senior Creditor (each an “Exception
Request”), to have certain amounts, indebtedness, obligations or liabilities
owing or to be owed under the Subordinated Agreement to be granted a first
priority security interest position and not otherwise to be subordinated to the
rights of the Senior Creditor.  Upon receipt of an Exception Request, the Senior
Creditor may grant the Subordinated Party a first priority security interest
position by delivering the Subordinated Party a written consent (each an
“Exception Consent”) to such Exception Request.  Each Exception Consent shall
indicate the specific amount, indebtedness, obligation or liability subject to a
first priority security interest position.  Only those amounts, indebtedness,
obligations or liabilities specifically permitted by the Senior Creditor shall
be granted a first priority security interest position and such grant shall be
subject to the terms and conditions of the Exception Consent.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
Scope of Subordination


The provisions of this Agreement are solely to define the relative rights of the
Subordinated Party and the Senior Creditor and shall not be construed to grant
any rights or benefits to the Borrower.


Survival of Rights


The right of Senior Creditor to enforce the provisions of this Agreement shall
not be prejudiced or impaired by any act or omitted act of the Borrower or
Senior Creditor including forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Debt or noncompliance by the Borrower with such provisions, regardless of the
actual or imputed knowledge of the Senior Creditor.


Assignment


The Subordinated Debt is freely assignable; however, the Subordinated Party
agrees that it will not assign or deliver to any person or entity other than the
Senior Creditor, any Subordinated Debt or any evidence thereof or security or
guaranty therefor without first delivering to the Senior Creditor the assignee's
written agreement to be bound by this Agreement.


Refinance of Senior Debt


If all or any portion of the Senior Debt is refinanced by another lender or
group of lenders or another lender or group of lenders acquires all or any
portion of the Senior Creditor’s interest in the Senior Debt, this Agreement
shall inure to the benefit of such other lender or lenders with the same force
and effect as if such other lender or lenders were originally a Lender under the
Credit Agreement.  Without in any way limiting the generality of the foregoing,
in any such event, the Borrower and the Subordinated Party shall, upon request,
execute and deliver to such other lender or lenders a subordination agreement on
substantially the same terms and conditions as set forth in this Agreement


Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to conflict of law principles.
 

 
 
3

--------------------------------------------------------------------------------

 

 
Submission to Jurisdiction


Each of the Borrower and the Subordinated Party irrevocably submits to the
exclusive jurisdiction of any state or federal court located within the State of
Nevada for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby, and hereby irrevocably
agrees to commence any such action, suit or proceeding only in such
courts.  Each such party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth herein shall be effective service of process for any such action, suit
or proceeding.  Each party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts, and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.


Jury Trial Waiver


THE BORROWER, SUBORDINATED PARTY AND SENIOR CREDITOR WAIVE ANY RIGHT TO TRIAL BY
JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE BORROWER, SUBORDINATED PARTY OR
SENIOR CREDITOR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT ATTACHED HERETO, REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  THE BORROWER, SUBORDINATED PARTY AND SENIOR
CREDITOR AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OTHER PARTY TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.  THE BORROWER AND SUBORDINATED PARTY
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS SECTION, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.


Counterparts


This Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or pdf transmission shall be deemed to be an
original signature hereto.


 
 

 
 
4

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,


TCA GLOBAL CREDIT MASTER FUND, LP,
as Senior Creditor


By: TCA Global Credit Fund GP, Ltd.
Its: General Partner




By:  /s/ Robert Press
_________________________
Name:  Robert Press
Title:  Director

 


ACKNOWLEDGED AND AGREED:


REDFIN NETWORK, INC.,
as Borrower




By:  /s/ Jeffrey L. Schultz
_______________________________
Name: Jeffrey L. Schultz
Title: Chief Executive Officer






COMMERCIAL HOLDING, AG
as Subordinated Party
By:




By: Tom Grissom
_______________________________
Name:Tom Grissom
Title: Managing Partner



 
5

--------------------------------------------------------------------------------

 



CONSENT AND AGREEMENT:


The undersigned hereby consents and agrees to the subordination letter agreement
entered into by and among TCA Global Credit Master Fund, LP, Redfin Network,
Inc., and Commercial Holding, AG and to the subordination of indebtedness
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said subordination to the same
extent as if the undersigned were a party to said subordination letter
agreement.


 


COMMERCIAL HOLDING, AG, LLC
By:




By:  /s/  Tom Grissom
 _______________________________
Name: /s/ Tom Grissom
Title:Managing Partner
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

Annex A
SUBORDINATION




Commercial Holding AG (the “Subordinated Party”), as lender under that certain
Credit and Loan Agreement dated as of April 7, 2008 and that certain Security
Agreement dated as of April 7, 2008 (together, the “Credit Documents”), in
consideration of One Dollar and other valuable consideration, hereby
subordinates said Credit Documents, and rights and interests provided therein,
to the rights and interests of TCA Global Credit Master Fund, LP (the “Senior
Creditor”) provided pursuant to (i) that certain senior secured revolving credit
facility agreement, dated as of September 30, 2012 (the “Credit Agreement”), by
and between the Senior Creditor, as lender, and Redfin Network, Inc. (the
“Borrower”), as borrower, and (ii) that certain revolving promissory note, dated
as of September 30, 2012 (the “Note”), issued by the Borrower in favor of the
Senior Creditor, to be recorded herewith with the Secretary of State of the
State of Nevada, and in and to all other rights of the Senior Creditor as set
forth in the subordination letter agreement of near or even date herewith to
which the Subordinated Party, the Senior Creditor and the Borrower are each
party.


IN WITNESS WHEREOF Commercial Holding, AG has signed and sealed this instrument
on October 19, 2012.
 
 

 
COMMERCIAL HOLDING, AG
By:




By:  /s/ Tom Grissom
 ____________________________
Name: Tom Grissom
Title: Managing Partner


 


STATE OF ______Kentucky_______________
COUNTY OF ____Franklin______________
ss.                                                                                                                   October
19, 2012


Then personally appeared the above-named Tom Grissom and acknowledged the
foregoing instrument to be their free act and deed.
 
 

 
Before me,




/s/ Renee C. Hosler

 
Notary Public/Attorney-at-Law
My commission expires 2/26/2013

 
 
 


7

--------------------------------------------------------------------------------